EMPLOYMENT AGREEMENT

 

PARTIES:

eCollege.com, a Delaware corporation

(the "Company")

 

Oakleigh Thorne

, a resident of Illinois

("Employee")



WHEREAS,

the Company is engaged in the business of online web production, online
education and online training. The Company desires to employ and retain the
unique experience, abilities, and services of Employee Chief Executive Officer,
in the Company's office in Denver, Colorado and from his own office in Lake
Forest, Illinois.



NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties agree as follows:

EMPLOYMENT

a)   Term. This employment agreement (the "Agreement") shall be effective as of
April 23, 2002, but shall govern the relationship between Employee and the
Company from January 1, 2002 through December 31, 2002, unless terminated
earlier in accordance with Section 5 of this Agreement. This Agreement shall
terminate on December 31, 2002.

b)   Duties. Company shall employ Employee as Chief Executive Officer. Employee
accepts employment with the Company on the terms and conditions set forth in
this Agreement, and agrees to devote his full time and attention to the
performance of his duties under this Agreement. The duties of Employee are as
set forth in Schedule A attached hereto. Employee shall perform such specific
duties and shall exercise such specific authority as may be assigned to Employee
from time to time by the Board of Directors of the Company (the "Board"). In
performing such duties, Employee shall be subject to the direction and control
of the Board. Employee further agrees that in all aspects of such employment,
Employee shall comply with the policies, standards, and regulations of the
Company established from time to time, and shall perform his/her duties
faithfully, intelligently, to the best of his/her ability, and in the best
interest of the Company. The devotion of reasonable periods of time by Employee
for personal purposes or charitable activities shall not be deemed a breach of
this Agreement, provided that such purposes or activities do not materially
interfere with the services required to be rendered to or on behalf of the
Company; however, any outside business activities that are not first submitted
in writing to the Board, and approved in writing by the Board shall be deemed a
breach of this Agreement. Notwithstanding the foregoing sentence, Employee shall
be entitled to continue any activities in which he is currently engaged at the
time of this Agreement.

COVENANT NOT TO COMPETE; NON-SOLICITATION; CONFIDENTIALITY

a)   Noncompetition. During the term of this Agreement and for a period of
twelve (12) months after the termination of this Agreement, Employee shall not,
within the United States, directly or indirectly, (1) own (as a proprietor,
partner, stockholder, or otherwise) an interest of five percent (5%) or more in,
or (2) participate (as an officer, director, or in any other capacity) in the
management, operation, or control of, or (3) perform services as or act in the
capacity of an employee, independent contractor, consultant, or agent of any
enterprise engaged, directly or indirectly, in the online education and online
training business or in competition with any other business conducted by the
Company except with the prior written consent of the Board. Employee expressly
agrees that this noncompete provision is necessary to protect the Company's
trade secrets, and is further justified by virtue of the fact that Employee is a
member of the Company's management or executive staff. Employee further
acknowledges and agrees that the restrictions set forth in this Agreement are
reasonable. For purposes of this Paragraph, Employee's service on the board of
Big Chalk, Inc. shall not be deemed to be competitive with the Company.

b)   Non-Solicitation. During the term of this Agreement and for a period of
twelve (12) months after the termination of this Agreement, Employee shall not,
directly or indirectly, contact, solicit or direct any person, firm, or
corporation to contact or solicit, any of the Company's customers, prospective
customers, or business brokers for the purpose of selling or attempting to sell,
any products and/or services that are the same as or similar to the products and
services provided by the Company to its customers during the term hereof. In
addition, the Employee will not disclose the identity of any such business
brokers, customers, or prospective customers, or any part thereof, to any
person, firm, corporation, association, or other entity for any reason or
purpose whatsoever; and solicit or accept if offered to him/her, with or without
solicitation, on his/her own behalf or on behalf of any other person, the
services of any person who is an employee of the Company, nor solicit any of the
Company's employees to terminate employment with the Company, nor agree to hire
any employee of the Company into employment with himself/herself or any company,
individual or other entity.

c)   Confidentiality. Employee acknowledges and agrees that all product
specifications, product planning information, lists of the Company's customers
and suppliers, financial information, and other Company data related to its
business ("Confidential Information") are valuable assets of the Company. Except
for information that is a matter of public record, Employee shall not, during
the term of this Agreement or after the termination of employment with the
Company, disclose any Confidential Information to any person or use any
Confidential Information for the benefit of Employee or any other person, except
with the prior written consent of the Board.

d)   Ideas, Inventions. The Employee recognizes and agrees that all ideas,
inventions, enhancements, plans, writings, and other developments or
improvements (the "Inventions") conceived by the Employee, alone or with others,
during the term of his employment, whether or not during working hours, that are
within the scope of the Company's business operations or that relate to any of
the Company's work or projects, are the sole and exclusive property of the
Company. The Employee further agrees that (1) he will promptly disclose all
Inventions to the Company and hereby assigns to the Company all present and
future rights he has or may have in those Inventions, including without
limitation those relating to patent, copyright, trademark or trade secrets; and
(2) all of the Inventions eligible under the copyright laws are "work made for
hire." At the request of and without charge to the Company, the Employee will do
all things deemed by the Company to be reasonably necessary to perfect title to
the Inventions in the Company and to assist in obtaining for the Company such
patents, copyrights or other protection as may be provided under law and desired
by the Company, including but not limited to executing and signing any and all
relevant applications, assignments or other instruments. Notwithstanding the
foregoing, the Company hereby notifies the Employee that the provisions of this
Section 2)c) shall not apply to any Inventions for which no equipment, supplies,
facility or trade secret information of the Company was used and which were
developed entirely on the Employee's own time, unless (1) the Invention relates
(i) to the business of the Company, or (ii) to actual or demonstrably
anticipated research or development of the Company, or (2) the Invention results
from any work performed by the Employee for the Company.

e)   Nondisparagement. During the term of this Agreement and for a period of two
years following the voluntary or involuntary termination of this Agreement, the
Employee shall not make any statements concerning the Company that would tend to
diminish the esteem, respect, good will, or confidence in which the Company is
held by members of the community in which the Company, or its officers,
directors and employees, conduct their business affairs or that would provoke
adverse or derogatory feelings or opinions in such members of those communities
as to the Company.

f)   Return of Documents. Employee acknowledges and agrees that all originals
and copies of records, reports, documents, lists, plans, drawings, memoranda,
notes, and other documentation related to the business of the Company or
containing any Confidential Information shall be the sole and exclusive property
of the Company, and shall be returned to the Company upon the termination of
employment with the Company or upon the written request of the Company.

g)   Injunction. Employee agrees that it would be difficult to measure damage to
the Company from any breach by Employee of Section 2)a), 2)b), 2)c), 2)d) or
2)e) and that monetary damages would be an inadequate remedy for any such
breach. Accordingly, Employee agrees that if Employee shall breach or take steps
preliminary to breaching Section 2)a), 2)b), 2)c), 2)d) or 2)e), the Company
shall be entitled, in addition to all other remedies it may have at law or in
equity, to an injunction or other appropriate orders to restrain any such
breach, without showing or proving any actual damage sustained by the Company.

h)   No Release. Employee agrees that the termination of employment with the
Company or the expiration of the term of this Agreement shall not release
Employee from any obligations under Section 2)a), 2)b), 2)c), 2)d), 2)e) 2)f) or
2)g).

i)   Enforceability; Severability of Covenants. For purposes of Sections 2)a)
and 2)b) above, the covenants in such sections shall be construed as separate
and distinct covenants. In the event a court of competent jurisdiction finds any
of such covenants to be so overbroad as to be unenforceable, it is the intent of
the parties that such covenant be reduced in scope by the court, but only to the
extent deemed necessary by the court to render the covenant reasonable and
enforceable, keeping in mind that it is the intent of the parties to give the
Company the broadest lawful protection. If the court declines to reduce the
scope of a covenant it finds unenforceable, such unenforceable covenant shall be
deemed eliminated and shall not affect the enforceability of any other covenant
contained in this Section.

COMPENSATION

a)   Base Compensation; Bonus Compensation. In consideration of all services to
be rendered by Employee to the Company during the fiscal year 2002, the Company
shall pay to Employee compensation as described in Schedule A of this Agreement.

b)   Other Benefits. Employee has been provided with a brochure of the Company's
general benefits. Employee agrees and acknowledges that the benefits provided by
the Company may be changed or amended from time to time, and at any time, at the
sole discretion of the Company.

COMPANY POLICIES

a)   General Policy Descriptions. Employee has been provided with a description
of several policies, standards and regulations of the Company including a
description of the Personal Days Policy, Travel Policy, and Expense
Reimbursement Policy.

b)   Abide by All Policies Established by the Company. Employee agrees to abide
by all policies, standards and regulations of the Company.

c)   Changes to Company Policies. Employee agrees and acknowledges that the
Company's policies may be created, eliminated, changed or amended from time to
time, and at any time, at the sole discretion of the Company.

TERMINATION

a)   At-Will Employment. Employee agrees and acknowledges that, just as he has
the right to terminate his employment with the Company at any time for any
reason, the Company has the same right, and may terminate his employment with
the Company at any time for any reason.

b)   Severance. In the event of the involuntary termination of Employee by the
Company, which termination is not termination for cause as set forth in
Paragraph 5)c) below, the Company shall provide Employee with severance pay in
the amount of $350,000, paid on the Company's normal payroll dates, plus/less
any positive/negative accrued vacation days, provided that the Employee executes
a severance agreement waiving any claims against the Company and in which the
Company waives claims against the Employee.

c)   Immediate Termination. The employment of Employee by the Company may be
terminated immediately in the sole discretion of the Board upon the occurrence
of any one of the following events:

 i.   After Employee receives written notice of conduct which is in violation of
      policies, standards, and regulations of the Company as established from
      time to time and after the prescribed period of time to correct the
      conduct has expired, the Employee willfully and continuously fails or
      refuses to comply with the policies, standards, and regulations of the
      Company;
 ii.  Employee engages in fraud, dishonesty, or any other act of material
      misconduct in the performance of Employee's duties on behalf of the
      Company;
 iii. Employee fails to perform any material provision of this Agreement to be
      performed by Employee, provided however, that if such breach can be cured,
      the Employee will receive reasonable, written notice of breach and
      opportunity to cure such breach; or
 iv.  Employee violates one or more of the rules identified on Schedule B.
      

FACILITIES AND PERSONNEL
. Employee shall be provided a workspace at the Company's executive
headquarters. The Company shall provide all such facilities, supplies, and
services as the Company determines are reasonably required for the performance
of Employee's duties under this Agreement. Employee, at Employee's expense, will
maintain his own office in Lake Forest, Illinois.


REPRESENTATIONS, WARRANTIES AND COVENANTS OF EMPLOYEE

a)   No Other Employment Agreements. Employee represents and warrants to the
Company that there is no employment contract or any other contractual obligation
to which Employee is subject, which prevents Employee from entering into this
Agreement or from performing fully Employee's duties under this Agreement.

b)   No Violation of Prior Agreements. Employee represents, warrants and
covenants that Employee shall not, in the course of employment with the Company,
use or provide any information, intellectual property, or other materials in
violation of any prior contractual obligation.

MISCELLANEOUS PROVISIONS

a)   Binding Effect. This Agreement shall be binding on and inure to the benefit
of the parties and their heirs, personal representatives, successors, and
assigns.

b)   Notices. Any notice, election, waiver, consent, acceptance or other
communication required or permitted to be given under this Agreement shall be in
writing and shall be hand delivered, transmitted via fax, by e-mail or sent via
nationally recognized third party delivery (such as Federal Express or UPS) for
next day delivery, addressed to the parties as follows:

If to Company:

eCollege.com
Attn: Executive Vice President and CFO
10200 "A" East Girard Ave.
Denver, Colorado 80231
Fax: 1-303-873-7449

If to Employee:

eCollege.com
Attn: Oakleigh Thorne
10200 "A" East Girard Ave.
Denver, Colorado 80231
Fax: 1-303-873-7449

Any notice or other communication shall be deemed to be given at the date the
notice is hand delivered to the individual, the date the notice is sent via fax,
or the date following the date of deposit with any nationally recognized third
party delivery (such as Federal Express or UPS) for next day delivery to the
addressee. The addresses to which notices or other communications shall be sent
may be changed from time to time by giving written notice to the other party as
provided in this Paragraph.

c)   Amendments. This Agreement may be amended only by an instrument in writing
executed by all the parties.

d)   Entire Agreement. This Agreement (including the schedules) sets forth the
entire understanding of the parties with respect to the subject matter of this
Agreement and supersedes any and all prior understandings and agreements,
whether written or oral, between the parties with respect to such subject
matter. Employee understands that no individual is authorized to add, modify or
vary the terms of this Agreement except in writing by the Board.

e)   Counterparts. This Agreement may be executed by the parties in separate
counterparts, each of which when executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument. Fax
signatures shall have the same effect as an original signature.

f)   Severability. If any provision of this Agreement shall be invalid or
unenforceable in any respect for any reason, the validity and enforceability of
any such provision in any other respect and of the remaining provisions of this
Agreement shall not be in any way impaired

g)   Waiver. A provision of this Agreement may be waived only by a written
instrument executed by the party waiving compliance. No waiver of any provision
of this Agreement shall constitute a waiver of any other provision, whether or
not similar, nor shall any waiver constitute a continuing waiver. Failure to
enforce any provision of this Agreement shall not operate as a waiver of such
provision or any other provision.

h)   Further Assurances. From time to time, each of the parties shall execute,
acknowledge, and deliver any instruments or documents necessary to carry out the
purposes of this Agreement.

i)   No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer on any person, other than the parties to this
Agreement, any right or remedy of any nature whatsoever.

j)   Expenses. Except as otherwise provided herein, each party shall bear its
own expenses in connection with this Agreement and the transactions contemplated
by this Agreement.

k)   Exhibits. The exhibits and schedules referenced in this Agreement are a
part of this Agreement as if fully set forth in this Agreement.

l)   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of
Colorado.

m)   Arbitration.

 i.   Except for any claim to unemployment compensation or workers'
      compensation, any dispute, claim or controversy concerning the terms and
      conditions of this Agreement, any claimed breach thereof, or any aspect of
      Employee's employment with the Company, shall be resolved by arbitration
      in accordance with the National Rules for the Resolution of Employment
      Disputes of the American Arbitration Association, as modified in this
      Agreement, and judgment upon the award rendered by the arbitrator(s) may
      be entered in any court having competent jurisdiction.
 ii.  The arbitrator shall be selected by the mutual agreement of the parties.
      If the amount in dispute exceeds $250,000, the parties shall select, by
      mutual agreement, a panel of three arbitrators, rather than one
      arbitrator, to resolve the dispute.
 iii. The arbitration shall be conducted in Denver, Colorado. Reasonable
      discovery shall be permitted as determined by the arbitrator or
      arbitrators. The Company shall pay the costs of the arbitrator or
      arbitrators for any arbitration under this Agreement. Each party shall
      otherwise pay his, her or its own costs and attorneys fees, except as
      otherwise provided by law.
 iv.  Except as otherwise provided herein, this arbitration procedure is the
      exclusive remedy for any contractual, non-contractual or statutory claim
      of any kind, including claims arising under federal, state and local
      statutory law, including, but not limited to, the Age Discrimination in
      Employment Act of 1967, 29 U.S.C. Section 621 et seq.; Title VII of the
      Civil Rights Act of 1964, 42 U.S.C. Section 2000 et seq.; the Americans
      with Disabilities Act, 42 U.S.C. Section 12101 et seq.; the Employee
      Retirement Income Security Act, 29 U.S.C. Section 1001 et seq.; the
      Colorado Anti-Discrimination Act of 1957, C.R.S. Sections 24-34-401 et
      seq.; and common law or equitable claims alleging breach of contract,
      defamation, fraud, outrageous conduct, promissory estoppel, violation of
      public policy, wrongful discharge, or any other tort, contract or
      equitable theory. However, this arbitration procedure is not intended to
      preclude the filing of a charge with the EEOC, NLRB or other
      administrative agency by Employee at any time, and, to the extent that
      Employee is required to exhaust administrative remedies before obtaining
      legal relief, Employee can and must exhaust administrative remedies prior
      to pursuing arbitration under this Agreement.
 v.   By signing this Agreement, Employee voluntarily, knowingly and
      intelligently waives any right Employee may otherwise have to seek
      remedies in court, including the right to a jury trial.
 vi.  To the extent any provision of this paragraph shall be invalid or
      unenforceable, it shall be considered deleted from this Agreement and the
      remainder of this paragraph shall remain in full force and effect.

n)   Survival Beyond Termination. All provisions that by their terms survive
termination or expiration and all rights and obligations under those provisions
shall survive any voluntary or involuntary termination or expiration of this
Agreement in accordance with the respective terms of such provisions.

 

eCollege.com

 

By:      /s/ Doug Kelsall                           
     Doug Kelsall, Executive Vice President and CFO

 

 

 

     /s/ Oakleigh Thorne                           


       Oakleigh Thorne, Individually

 

 

 

SCHEDULE A

COMPENSATION AND DUTIES

 1. SALARY AND BONUS.

Employee's salary and bonus shall be as provided for in the option grants made
to Employee on April 23, 2002. No other salary or bonus shall be paid to
Employee other than an annual option grant at the discretion of the Compensation
Committee. LIVING EXPENSES. Employee shall be entitled to receive up to (i)
$1,000 per month for personal living expenses, net of taxes, and (ii) up to
$30,000 annually for travel from Employee's Lake Forest, Illinois Office to the
Company's Denver headquarters, net of taxes, if any. SALARY ADJUSTMENT.
Employee's compensation may be amended, from time to time, as determined by the
Compensation Committee in its sole discretion. JOB DESCRIPTION. As Chief
Executive Officer, Employee is responsible for developing the corporate mission
and strategic objectives of the Company. Employee's general duties include:
 a. Developing strategy, policies and operating plans of the Company and its key
    operating units;
 b. Analyzing operating results of the Company and its units versus approved
    plans and objectives, and taking or directing corrective action as
    necessary;
 c. Establishing plans for acquisition, retention and continuing development of
    key human resources throughout the company;
 d. Representing, or overseeing representation of, the Company to key external
    constituencies, including customers, potential investors, shareholders,
    suppliers, potential and existing business partners, competitors and
    government entities;
 e. Evaluating and executing potential business combinations for the Company.

Employee acknowledges that he has read and fully understands all terms set forth
in this Schedule A

.



 

 

     /s/ Oakleigh Thorne            


     Oakleigh Thorne

 

 

SCHEDULE B

All employees must abide by the following rules of the Company:

HONESTY.
Employees shall conduct their affairs with honesty and integrity and shall not
engage in fraud, dishonesty or any act of material misconduct.
WRITTEN AGREEMENT.
All employees of the Company and all independent contractors of the Company must
have a signed, written agreement with the Company prior to performing work for
the Company.

Any violation of the above rules may result in disciplinary action, including
termination of any employee found to have violated one or more of the above
rules.